PD-0462-15                                COURT OF CRIMINAL APPEALS

                                                                                   152015

                           COURT OF CRIMINAL APPEALS OF TEXAS
                                        AUSTIN, TEXAS                   Abel Acosta, Clerk

SHAWN MAYREIS,                                 §                    CCA # PD-0462-15
TDCJ-CID #1876310/
                                               §
     Appellant/Petitioner,                     §
                                               §                   COA # 14-13-769-CR
   VS.                                         §
                                               §                                FILED M
THE STATE OF TEXAS,                            §
                                               §
                                                                       COURT OF CRIMINAL APPEALS
     Appellee/Respondent.                      §                   TC # 134055|Ay 15 2|]15
                   PETITIONER'S MOTION TO WAIVE COPY REQUIREMENTS
                                                                            Abel Acosta, Clerk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


     Petitioner Shawn Mayreis respectfully moves the Court to waive the 11-copy

filing requirement of Tex.R.App.P. 9.3(b)(1).             He asks the Court to allow him

to file only one copy of his Petition for Discretionary Review (PDR), as

authorized by Tex.R.App.P.       2.

     This case is pending before the Court.            Mr. Mayreis1 PDR is due on June

22, 2015.    Mr. Mayreis is indigent, and he cannot make the required number of

copies under Tex.R.App.P. 9.3(b)(1).           The Texas Department of Criminal Justice

Correctional Institutions Division does not provide a copy machine at the

Connally Unit for inmates to use.          Mr. Mayreis does not have enough supplies

to prepare 11 copies of his PDR.          He cannot comply with Tex.R.App.P. 9.3(b)(1).

     Mr. Mayreis respectfully asks the Court to grant him permission to file

only one copy of his PDR.        He asks the Court to waive Tex.R.App.P. 9.3(b)(1)

and invoke Tex.R.App.P. 2.

     WHEREFORE, Petitioner Shawn Mayreis respectfully asks the Court to grant

this Motion.

   SUBMITTED and SUBSCRIBED on this the / Xday of May, 2015.
                                                           Respectfully submitted,


                                                           Shawn Mayreis, Pro Se


Petitioner's Motion to Waive Copy Requiremants - Page 1 of 3
                                                           TDCJ-CID #1876310
                                                           Connally Unit
                                                           899 FM 632
                                                           Kenedy, Texas 78119

                                         DECLARATION


           "I, Shawn Mayreis, TDCJ-CID #1876310, presently incarcerated in
      the Texas Department of Criminal Justice Correctional Institutions
      Division at the Connally Unit in Karnes County, Texas, declare under
      penalty of perjury under Chapter 132 of the Texas Civil Practice and
      Remedies Code and 28 U.S.C. § 1746, that the facts stated in this
      Motion to Waive Copy Requirements are true and correct and that I
      placed this Motion in the prison mailbox on this date.

            "Executed on this the e^-day of May, 2015."

                                                           Shawn Mayreis




Petitioner's Motion to Waive Copy Requirarents - Page 2 of 3
                                  CERTIFICATE OF SERVICE


      I certify that on this the(£—-day of May, 2015, I served the following
parties with a true and correct copy of this Motion to Waive Copy Requirements

by U.S. mail through the prison mailbox in a postpaid package to the addresses

below:


      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin
      Houston, Texas 77002

      State Prosecuting Attorney
      P.O. Box 13046
      Capitol Station
      Austin, Texas 78711


                                                          Shawn Mayreis




Petitioner's M±icn to Waive Copy Requirarents - Page 3 of 3